          Case 1:20-cv-05046-KHP Document 32 Filed 04/21/21 Page 1 of 2
         Case 1:20-cv-05046-KHP Document 30-3 Filed 04/09/21 Page 34 of 35


                                                                                   USDCSDNY
                                                                                   DOCUMENT
 UNITED STATES DISTRICT COURT                                                      ELECTRONICALLY FILED
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------x
 JOSEPH CONNORS AND JOSE LUNA RUBIO,
                                                                                   DOC#:
                                                                                         --------
                                                                                   DATE FILED: 04/21/2021
                                                                                           ------
 Individually and on behalf of all others similarly situated,

                                                 Plaintiffs,
                                                                            Case No. 20-CV-5046
                              - against -

 AMERICAN MEDICAL RESPONSE, INC., AND
 SENIORCARE EMERGENCY MEDICAL SERVICES,
 INC.

                                                 Defendants..
-----------------------------------------------------------------------x
  XXXXXXXX
  4PROPOSM1) ORDER GRANTING ASSENTED-TO MOTION FOR PRELIMINARY
                          APPROVAL OF SETTLEMENT AGREEMENT

         Based on the declaration of Paul A. Pagano ("Pagano Dec.") dated April 9, 2021 and

Plaintiffs' memorandum of law dated April 9, 2021, Plaintiffs' assented-to motion for

preliminary approval of the parties' Class Settlement Agreement and Release submitted to the

Court on April 9, 2021 ("Settlement Agreement") is GRANTED, and the Court hereby:

    1.      Grants preliminary approval of the Settlement Agreement attached to the Pagano Dec.

as Exhibit 2;

    2.    Preliminarily certifies the following settlement class under Fed. R .Civ. P. 23(a), (b)(l)

and (b)(3) for purposes of effectuating the parties' settlement:

                 all individuals who performed work as Emergency Medical
                 Technicians or Paramedics in connection with a deployment in
                 New York in response to the COVID-19 pandemic during the
                 period beginning March 29, 2020 and continuing through May 30,
                 2020

   3.      Approves the proposed class notice and claim form, attached to the Pagano Dec. as

Exhibit 3 and distribution thereof to the settlement class members;



                                                    1
          Case 1:20-cv-05046-KHP Document 32 Filed 04/21/21 Page 2 of 2
          Case 1:20-cv-05046-KHP Document 30-3 Filed 04/09/21 Page 35 of 35




     4.
                                                                                        I        I
     5.    Approves the proposed class action settlement procedure;

     6.    Appoints The Moser Law Firm, P.C. as Class Counsel; and

    7.     Approves the proposed schedule for final settlement approval as follows:

    A. Within fifteen ( 15) calendar days after the Preliminary Approval Order, Defendant
       SeniorCare will provide the Settlement Claims Administrator, in electronic form, the
       following info1mation for all Class/Collective Members: name, telephone number, social
       security number, last known address, and e-mail address as that information exists on file
       with Defendant SeniorCare. All such information provided to the Settlement Claims
       Administrator will also be provided to Class Counsel, except for the Class/Collective
       Members' last known addresses and social security numbers.

    B. Within fifteen (15) days after Defendant SeniorCare provides the information set fmih
       above to the Settlement Claims Administrator, the Settlement Claims Administrator shall
       mail to all Class/Collective Members, at the addrnsses provided by Defendant
       SeniorCare, via First Class United States Mail, postage prepaid, the Court-approved
       notice and claim form. The Court-approved notice and claim fo1m shall also be emailed
       to all Class/Collective Members.

    C. Consistent with the Settlement Agreement, Class/Collective members have 45 days after
       the date the notices are mailed to submit claim forms, opt-out statements, or objections.

    D. The Claims Administrator will use all reasonable efforts to reach Class/Collective


                                             r
       Members as set forth in the Settlement Agreement.
                                                           •
    E. A fairness hearing shall be held on            , 2021

    F. Not later than fifteen (15) days before the final fairness hearing, Plaintiffs will prepare
       and file a Motion for Final Approval of the Settlement.

   G. If the Comi grants Plaintiffs' Motion for Final Approval of the Settlement, the Comi will
      issue a Final Approval Order and dismiss the lawsuit consistent with the terms of the
      Settlement Agreement.

   H. The settlement checks to Authorized Claimants, payment to the Claims Administrator
      and payment to Class Counsel for attorneys' fees and costs will be issued by the Claims
      Administrator within thirty (30) days after the Final Effective Date.

SO ORDERED:


Magistrate Judge Katharine H. Parker




                                             2
